Citation Nr: 1231394	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  04-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The appellant is the widow of the Veteran, who served on active duty from January 1953 to December 1954 and again from August 1966 to August 1968, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied reopening of the appellant's claim for service connection for the cause of the Veteran's death.  In September 2007, the Board remanded the claim of whether new and material evidence had been submitted to reopen the claim for service connection for the cause of the Veteran's death.  In April 2009 the Board found that new and material evidence had been submitted, and, after reopening the claim, remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development.  

Thereafter, in August 2010, the Board issued a decision, denying the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  The parties filed a joint motion for remand, and by Order dated in March 2011, the Court granted the joint motion, vacated the Board's August 2010 decision, and remanded the appeal for readjudication consistent with the joint motion.  

In July 2011, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, in order to obtain a medical opinion regarding the cause of the Veteran's death.  In a May 2012 disability benefit questionnaire (DBQ) a VA physician issued an opinion regarding the cause of the Veteran's death; thus the Board concludes there was substantial compliance with the July 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange or other herbicide agent.

2. The Veteran died in October 1992; his death certificate listed the causes of his death as metastases to the liver, lung, adrenals and other multiple sites caused by squamous cell carcinoma of the skin. 

3. At the time of death, the Veteran was not service-connected for any disabilities. 

4. The preponderance of the competent and probative medical evidence of record shows that the Veteran's fatal squamous cell carcinoma and metastases to the liver, lung, adrenals and other multiple sites was not present during service or for many years afterward, and was not etiologically related to his military service, including exposure to Agent Orange.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the appellant in September 2007 and April 2009, that fully addressed the notice elements in this matter.  These letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board also notes that in the September 2007 and April 2009 letters, the appellant was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, she has not demonstrated any error in VCAA notice; thus the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the appellant.  

The Board finds VA has satisfied its duty to assist the appellant in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, VA has obtained medical opinions in this matter, including a VA opinion in July 2009 and a DBQ opinion in May 2012.  Each of these VA medical opinion reports included a review of the claims folder, a report of the pertinent findings, as well as medical opinions, which were supported in the record.  These VA opinions dated in July 2009 and May 2012 are therefore adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) are negative as to any complaints, treatment, or diagnosis of any skin condition or cancer.  The Veteran's DD-214 indicates that he did serve in Vietnam during the Vietnam Era.

A death certificate reveals that the Veteran died on October [redacted], 1992, and the immediate cause of death was due to metastases to the liver, adrenals, and multiple sites (with one month between onset and death), due to (or as a consequence of) squamous cell carcinoma of the skin (scalp, multiple sites), for the ten years preceding his death. 

Received in August 2005, from the appellant's representative, was a statement (VA Form 646) in which the representative noted that the appellant was a former nurse and strongly felt that since her husband theoretically had no other risk factors, therefore, his carcinoma had to materialize from Agent Orange exposure.  

A VA medical opinion was obtained in July 2009 in which the VA physician reviewed the claims folder and then outlined the history of the Veteran's disease, which started in 1985 after a biopsy of a mass found on his left forehead revealed small basal cell carcinoma, nearly two decades after service.  The VA physician noted that the Veteran had been diagnosed with squamous cell carcinoma in 1986.  Upon review of the claims folder, to include the appellant's statements, the VA medical doctor opined that it was "less likely than not" that the basal cell and squamous cell carcinoma all are related to Agent Orange exposure because these conditions "are not established to be associated with [A]gent [O]range exposure." 

In a May 2012 DBQ report, a VA physician reviewed the claims folder and provided an opinion as to whether the Veteran's squamous cell carcinoma of the skin was due to his military exposure to Agent Orange or any other herbicides.  The VA physician noted a review of the Veteran's entire claims folder, and acknowledged that the Veteran's was entitled to a presumption of herbicide exposure from his service in Vietnam.  The VA physician noted that with regard to the risk factors for squamous and basal cell skin cancers, two widely used and respected references were reviewed, (1) National Comprehensive Cancer Network, which issues national standard guidelines for cancer care, and (2) Uptodate.com, a reference for physicians which is updated every four months.  The VA physician also noted that squamous cell skin cancer and basal cell skin cancer (the non-melanoma skin cancers) are the most common cancers in the United States; that the most recognized environmental carcinogen is sunlight; that cumulative exposure to the sun is strongly correlated with development of squamous cell skin cancer; and that the incidence of NMSC (non-melanoma skin cancer) was increasing which may be due to higher levels of sun exposure, tanning bed use, and increased age - which dramatically increased the incidence of NMSC.  The examiner indicated that the most important risk factors for squamous skin cancer were cumulative sun exposure and age, and that other causes included UVA exposure with the drugs psoralens, tanning beds, ionizing radiation, immunosupression, chronic skin inflammation, arsenic exposure, some inherited disorders, and genetic alterations, and also noted that the association with smoking, diet, and the HPV virus have not been confirmed.  

Further, in the May 2012 DBQ report, the VA physician noted that neither of the references cited above indicated that exposure to herbicides might be a risk factor, but noted it was accepted that Agent Orange was associated with the development of some cancers, however, in the latest information available (the Institute of Medicine's Report of Agent Orange of 2010), squamous cell skin cancer and basal cell skin cancer were not considered associated.  The VA physician summarized that the Veteran did have significant risk factors for development of squamous cell skin cancer, that being his occupational exposure to the sun as a landscaper, exposure to sun from his hobbies of boating and fishing, and living in Florida, and his age.  The VA physician opined that it was more likely than not that the Veteran's skin cancer was a result of sun exposure and that it was not likely that his skin cancer was a result of herbicide exposure.  Finally, the VA physician indicated that this opinion was in concordance with the prior medical opinion of 2009.  

III. Analysis

To prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

With regard to disabilities attributed to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The Board notes that the specified diseases do not include squamous cell carcinoma of the skin.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) . 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  Notwithstanding the foregoing discussion regarding presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which develops years later.  Id. 

The appellant herein seeks service connection for the cause of the Veteran's death, based on a theory that the Veteran's squamous cell carcinoma of the skin developed as a result of his exposure to Agent Orange during his period of service in Vietnam.  Service records confirm the Veteran served in Vietnam; thus, it is presumed that he was in fact exposed to an herbicide agent during service.  38 CFR § 3.307(a)(6)(iii).  

The record reflects that the Veteran died in October 1992 due to metastases to the liver, lung, adrenals and other multiple sights caused by squamous cell carcinoma of the skin, but that his fatal squamous cell carcinoma had an onset 10 years prior to his death; there is no earlier medical evidence of this disability.  

In support of her claim, the appellant has essentially provided her own medical opinion, noting that she was a former nurse and strongly felt that since her husband theoretically had no other risk factors, his carcinoma had to materialize from Agent Orange exposure.  The Board has carefully considered the appellant's statements regarding the etiology of the Veteran's squamous cell carcinoma.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, even assuming that the appellant is competent to offer a medical opinion as to causation of the Veteran's squamous cell carcinoma, the Board notes that the appellant has simply indicated that the Veteran has no risk factors for squamous cell carcinoma, and has not provided supporting rationale for her opinion.  In addition, VA has obtained two competent medical opinions from VA physicians regarding whether the Veteran's exposure to Agent Orange or another herbicide agent during service caused or contributed to the development of squamous cell carcinoma of the skin. 

Where the record contains both positive and negative evidence, it is the responsibility of the Board to weigh the credibility and probative value of the medical opinions, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board is mindful that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Court has held that, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.   

As explained below, the Board finds that the VA DBQ opinion of May 2012 is the most probative and persuasive opinion of record.  In that regard, the Board notes that the May 2012 VA opinion included a review of the claims folder, citations to specific relevant items in the claims folder and to pertinent external medical reference tools and literatures, and supporting rationale.  In addition, in May 2012, the VA physician specifically addressed the appellant's contention that the Veteran had no other risk factors for developing carcinoma, noting that there are in fact several risk factors for developing squamous cell carcinoma, including two risk factors which the Veteran had - including sun exposure and age.  The Board also finds that the May 2012 VA opinion is well reasoned and based on an objective, independent review of the relevant evidence.  Thus, the May 2012 VA opinion has the proper factual foundation and is entitled to more probative weight.  See Elkins v. Brown, supra.  On the other hand, while the appellant is able to provide her lay observations of the Veteran, as well as a medical opinion as a nurse, the Board finds that her opinion is basically conclusory and without supporting rationale or citations to pertinent medical reference tools or literature.  Thus, the Board concludes that the May 2012 VA examiner's opinion outweighs and is more persuasive than the appellant's opinion, and provides the most probative evidence of record with respect to the Veteran's diagnosed cause of death and the etiology of such.  

Based on the May 2012 DBQ opinion, the Board finds that the Veteran's cause of death, identified as squamous cell carcinoma of the skin, was not incurred in service, and is not etiologically related to herbicide exposure in service.  The Board is sympathetic to the appellant's loss of her husband, but may not go beyond the factual and competent medical evidence presented in this claim to provide a favorable determination.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


